- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF): 04.032.433/0001-80 Company Registry (NIRE): 33300275410 Publicly Held Company MATERIAL FACT Contax announces new CEO Pursuant to Article 157, Paragraph 4 of Law 6404 of December 15, 1976 and CVM Instruction 358/02, CONTAX PARTICIPAÇÕES S.A. (Contax or Company) hereby informs its shareholders and the market of the changes to its Executives Board. According to the Board of Directors' resolution, Michel Sarkis, Contaxs Chief Financial and Investor Relations Officer will take over the position of Chief Executive Officer due to the resignation of the current CEO, Mr. James Meaney. Michel Sarkis is 41 years old and one of the first executive officers hired by Contax. He holds a bachelors degree in Business Administration from the Federal University of Espírito Santo (UFES), a masters degree in Business Administration from the Pontifical Catholic University of São Paulo (PUC-SP) and completed post-graduate studies in Leadership at Harvard University. In the last ten years, in addition to financial matters, Michel Sarkis has been one of those responsible for Contaxs strategic planning, as well as heading the Investor Relations and Corporate Governance Departments. In 2005, he was part of the team that led Contax's transition from a privately-held into a publicly-held company, and its consequent listing on the Brazilian Stock Exchange. In recent years, he has also been actively involved in implementing the Companys strategy, supporting initiatives such as the creation of Todo!, an IT solution integration and operations center, focused on complete solutions for the CRM market, and the acquisition of Ability, one of the largest companies in Brazil's trade marketing sector (point-of-sale consumer service), enabling Contax to take part directly in the development, implementation, operation and monitoring of on-site initiatives for clients sales and distribution channels. Mr. Sarkis will accumulate the post of Chief Financial and Investor Relations Officer and Mr. Meaney will take over the recently-created position of Ois Chief Operations Officer. Rio de Janeiro, December 17, 2010 Michel Neves Sarkis Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 20, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
